Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Weaver (Weaver, US 2005/0131578 A1) teaches an information processing apparatus (item monitoring system)(Fig. 5; Abstract) for managing products, the apparatus comprising: at least one memory configured to store instructions (permanent memory associated with or included with the microcontroller)(Fig. 5; [0048]); and at least one processor configured to execute the instructions (microcontroller 23, which is a processing element)(Fig. 5; [0048]) to: acquire count information (determine total item count)([0093]) by using a sensor (strip sensors 21 for detecting items)(Fig. 8; [0061-0062]) provided on a display shelf (detecting items placed upon a shelf)([0061]); link the count information (linking the data as stored data in the microcontroller 23, such as calibration data, training parameters and current item data for each sensor strip; including count information of the item)([0094-0096]) and the identified product (known product based on where it is on the sensor; also a barcode can be used for identification of the products; and the count and the barcode identification of the item 14 is sent to a central host for storage)([0092-0094]); and determine if the product needs to be replenished based on the count information (when a restocking count remaining for an item is detected)([0038]); and an out of stock condition message can be made to alert of the inventory status ([0038]). However, Weaver does not explicitly teach to “identify product information including name of the products and an array of the products based on an image including the display shelf, compare the identified array of the products with a history of the product array to generate a comparison result; and determine a change in the product array from an arrangement error based on the comparison result”. None of the prior art, either alone or in combination, teaches each and every limitation within the claim language, and thus the claims are allowable. 
Claims 16-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov